OFFICE    OF THE ATTORNEY GENERAL         OF    TEXAS   ’
                           AUSTIN




&noreblr A. a. Biloy
&unty  Auditor, Vet&Zendt copnty
Canton, Texas

Deer Sirs




       10   em   in   roorlpt




                                    r 1943 set8 erlde
                                      the County Fbmo
                                     maker no rpeolflo
                        o r lrponserfor the CountyAipnt,

                          a kind of ootup,doer the Con-
                          ourt and County Auditor heto
                          oxpend oountf fund8 to pay the
                      the Countr Agent and Aaolstant
                 Agent ror tranrportlng 4-H Boys rron
                 unty to Trinidad for the purpose of
                 ng 8 dlrtriot   4-H Club   medlng?”
                       ~-‘-..   I--“-   -
as--                                                                       605




            Artiok  b@Oa-11, Vernon’8       Amo:ated   Civil   Statutes,
prides,       in pert, es followr:


                  ” + + la ndno lxpendlturo    ot the find8 OS
            tha   ooonty8hnll thereafter be    mndr rro8pt In
            rtrlot   oo~~pllanor with the budget es l  doptad
            bf the oourt.     Exoept that rmorgano~ l  xpendl-
            turem, ln oamo of grave pub110 nrorsslty,      to
            ret unorual end unroreer~a      oondltionr  whloh
            00~14 not, bl rrnronsbl.)   dillgont   thought and
            attention,   hare boon inoludod in thz oridaal
            budgot, may from tlmo to tlma bo luthorlred       br
            zht yrt     a8 emndmentr to the original     budeat.



          Thin dcqart.nmt   on numerou8oooI8loa8,  oon8truIng   th8
above statute ham hold t&t      a oonmlB8ioner8@court of a county
we8 uneuthorlzed to mnko Ohanger in a budget titer      final ap-
proval end ado&ion,      exoept In oeae of lmer g e no
                                                     andy grnrr pub-
110 nroreslty.       In rupport hereof, YO herewith dlreot   rour
8tt8ntlon   to Opinion No. O-1063 and rarlour oplnionr of thi8
dopartmnt mentioned therain.        We lnolo8o oopy oi said opinion.
Also we err enolosln& Oplnlon Ho. 0458 regarding       the euthoriff
oi the oomml8aloner8* oourtto expendoounty funds tor trenrporte-
tlon  of WPA worker8    engaged in drilling ~0118, eta.

             Thr fsotr rot  out In your latter would indicate that the
 bud@       for the oountr contain8 no pro~lrlon8  for said expandi-
 ton;      thcrcrore,  ouah expandlturr could not ho made.
            Furthermore, after e oarUu1 88aroh of the rtatuter,
 we tall    to find any etatute ruthorlziry the lxpondltura under
 ronslderetlon.
          Wo reoognlze the oonnnendable pu     se for whloh thl8 money
 18 desired    to be expended; howoror, In w
                                           ‘4”lw of thr raot that
 ruoh lxpmsor     are not provldod for In the oounty budget, end ln
 the lbernor ot any law l   uthorlziq  8am8, wo reapeotfull~   emwer
 your que8tlon    in the no$atlro.